DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/21 has been entered.

Claim Status
Claims 1-13 and 16-20 are pending.  Examiner acknowledges Applicant’s amendments to claims 10 and 16-18 and canceled claims 14-15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al U.S. Patent Application Publication No. 2009/0102190 in view of Schroeder et al U.S. Patent No. 7,621,568.

With regard to claim 10, and as seen in Figure 7, Koji et al disclose a flow control system of a fluid flow system for conveying a fluid therethrough comprising:
a flow control device (at 2) configured for controlling a flow of the fluid through the fluid flow system, the flow control device including a port (port of 2) having an inner surface (inner surface at 6a, 2d, 2c) defining a passageway configured to provide fluid communication through the flow control device;
a tube fitting (at 1) engaging the flow control device, the tube fitting including a tube (at 1) having a bead (at 5) formed thereon spaced from a first end (first end of 1 next to 2c) thereof, the passageway of the port receiving at least a portion of the tube (portion between 2c and 5) intermediate the first end of the tube and the bead; and
an annular seal (at 3) received on the tube and engaging the bead of the tube (see Figure 7), the metal seal disposed intermediate the tube (at 1) and the inner surface of the port (inner surface at 6a, 2d, 2c), wherein the inner surface of the port has a shoulder (see Figure 7 below) of formed thereon adjacent an engaging end of the port (see Figure 7 below), and the metal seal is disposed within the shoulder, and wherein a first seating surface (see Figure 7 below) and a 
Koji et al does not disclose that the annular seal is metal.  Schroder et al teach using a composite metal seal (at 10, 12) to provide a seal which minimizes a leaking of fluid from the system (column 1, lines 50-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the annular seal be metal to provide a seal which minimizes a leaking of fluid from the system as taught by Schroeder et al.


    PNG
    media_image1.png
    579
    629
    media_image1.png
    Greyscale


With regard to claim 11, Koji et al in view of Schroeder et al disclose wherein the metal seal is formed from a soft malleable metal (column 2, lines 61-62) and includes a tin coating applied thereto.



With regard to claim 13, and as seen in Figure 7, Koji et al in view of Schroeder et al disclose wherein the metal seal (at 3) is compressed between the port (port of 2) and the tube (at 1).

With regard to claim 16, Koji et al in view of Schroeder et al disclose the claimed invention but do not disclose that the first seating surface tapers radially outwardly from the second seating surface to the engaging end of the port.  
The Examiner takes Official Notice wherein it is old and well known in the art to taper a surface to provide additional sealing pressure against another element and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first seating surface taper to provide additional sealing pressure against another element and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).



With regard to claim 18, Koji et al in view of Schroeder et al disclose the claimed invention but do not disclose that the second seating surface (as shown in Figure 7 above) includes a protuberance extending outwardly therefrom.  However, Koji et al teach that the first seating surface (as shown in Figure 7 above) of the seal can have a protuberance (at 6d – see Figure 8) formed thereon to provide additional packing pressure and prevent water leaks (paragraph 33, lines 3-15).  
Based on the teaching on the teaching of Koji, as the seal is pressed against both surface 6a and 6d, it is viewed that a person of ordinary skill in the art could recognize the benefit of providing a similar protuberance on the second seating surface to perform in the same manner as the protuberance on the first seating surface to provide additional packing pressure and prevent water leaks in a radial direction.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a protuberance on the second seating surface to provide additional packing pressure and prevent water leaks as taught by Koji et al and because duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

With regard to claim 19, and as seen in Figure 7, Koji et al in view of Schroeder et al disclose wherein the tube fitting (at 1) includes a connector (at 4) received on the tube, the connector engaging the port and coupling the tube fitting to the port.



Response to Arguments
Applicant’s arguments with respect to claim(s) 10-13 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679